Title: To Benjamin Franklin from Georgiana Hare, 12 January 1785
From: Hare, Georgiana
To: Franklin, Benjamin


				
					
						Aix la Chapelle Janry 12th 1785
						My dear Doctor Franklin,
					
					The kindness & indulgence you have ever shewn me & which have been the chief pride of my life encourages me to trouble you on this occasion when I very much want your friendship & advice— Mr Franklin will have told you of my marriage with Mr Hare, but I had no opportunity of informing him of our future plans & it is on that subject I wish to consult you— Mr Hare had once the prospect of possessing an exceeding good fortune, but the unkind & unjust conduct of his father, who has defrauded him of great part of the estates settled, joined to his own negligence of his affairs, have so much reduced his expectations, that we can not hope to live in England with the affluence & comforts to which we have hitherto been accustomed— We naturally therefore turn our thoughts to America as a safe & honorable Retreat to all those who have any motives for renouncing their native Country, & the accounts we have heard of Pensilvania incline us to give that Colony the preference— At present we can depend on no more than 300£ pr Annm & about 1000£ in money; on the death of Mr Hare’s father I should hope we can not fail to have at least 10, or 15000£ to receive—Now,

my dear Doctor Franklin, I wish to know whether with such an income in present & such expectations in future, we should have a prospect of establishing ourselves with any degree of comfort in Pensilvania & which part of that province you would recommend, whether the Capital, or any of the smaller towns— When we have money sufficient to make any considerable purchase, the cultivation of land is what Mr Hare would prefer, but in the interim we wish to be informed, whether there is any profession a Gentleman could follow in that Country with a moderate prospect of gain— Mr Hare himself inclines to the study of the law, & is desirous to know whether any great knowledge of the English Law be requisite, & whether the same process is observed [in] your Courts; also, about what income a person might acquire by close application for a few years & how long he must be an inhabitant of the Country, before he be admitted to practise. It is impossible to express what I felt at quitting my beloved father & mine own dear family, it was long before I could take the resolution & my health suffered so much from the conflict, I doubt whether I shall ever recover it— It must depend on letters from England, whether we go to America this spring, or the next. I wish it had been in our power to have come to Paris, but since that is impossible, I flatter myself with the idea of our settling the other side the Atlantic—to find there a friend I so much venerate & esteem will in part console me for the absence of those dear parents I must ever regret. I beg my Compliments to Mr Franklin & am dear Sir Your very grateful & affecate
					
						
							Georgiana Hare
						
					
				
				
					Please direct a Madme Madme Hare Aix la Chapelle / do you talk of war?
				
			 
				Addressed: A Son Excellence / Monsr. Monsr. Franklin / Plenipo: des Etats unis / de l’Amerique a Passy / Paris
				Notations: Hare Jan. 12. 1785. / Hare
			